Order filed May 2, 2013




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00251-CV
                                    ____________

                ADVANCED PERSONAL CARE, LLC, Appellant

                                         V.

  JACQUELYN CHURCHILL, EVERETT CHURCHILL AND JED, INC.,
                          Appellees


                     On Appeal from the 269th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-04324

                                     ORDER

         The notice of appeal in this case was filed March 21, 2013. To date, the
filing fee of $175.00 has not been paid. Therefore, the court issues the following
order.

         Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before , May 13, 2013. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM